Exhibit 10.1.b

Great Plains Energy Incorporated (Great Plains Energy)
Long-Term Incentive Plan

Awards Standards and Administration
Effective as of February 7, 2006

Objective


The purpose of the Great Plains Energy Long-Term Incentive Plan ("Plan") is to
encourage executives and other key employees to acquire a proprietary and vested
interest in the growth and performance of Great Plains Energy (GPE); to generate
an increased incentive to enhance the value of the Company for the benefit of
its customers and shareholders; and to aid in the attraction and retention of
the qualified individuals upon whom Great Plains Energy's success largely
depends. The Plan provides competitive incentives for the achievement of
increased shareholder value over a multi-year period.


Eligible employees include executives and other key employees of Great Plains
Energy, Kansas City Power & Light, and Strategic Energy L.L.C. ("participants"),
as approved by the Compensation and Development Committee ("Committee") of the
Board of Directors.

Purpose


The Plan provides for the Committee to make awards under the Plan, and to
administer the Plan for, and on behalf of, the Board of Directors. This document
sets out certain standards adopted by the Committee in determining the forms of
awards, the terms (including performance criteria) of awards, and other
administrative matters within the Committee's authority under the Plan.

Target Awards


Award levels will be approved by the Committee and set forth as a percentage of
the participant's base salary at target. Percentages will vary based on level of
responsibility, market data, and internal comparisons. Awards will be granted
25% in time-based restricted stock with the number of shares determined at the
date of grant based upon the GPE stock price (Fair Market Value). The remaining
75% of the target grant will be made in performance shares, with the number of
performance shares also determined by the Fair Market Value at the date of
grant.

Performance Criteria


The performance share criteria is total shareholder return, compared to an
industry peer group of the Edison Electric Institute (EEI) index of electric
companies, during a three-year measurement period. At the end of the three-year
measurement period,



--------------------------------------------------------------------------------



GPE will assess its total shareholder return compared to the EEI index.
Depending on how GPE ranks, the executive will receive a percentage of the
performance share grants according to the following table:

Percentile Rank

Percentage Payout

81st and above
65th to 80th
50th to 64th
35th to 49th
34th and below

200%
150%
100%
50%
0

There will not be any payout of performance shares for a negative return over
the three-year performance period.

Performance criteria are fixed for the duration of the three-year period and
will only be changed upon the approval of the Committee.

Payment and Awards

Time-based restricted stock will vest three years from the date of grant and
will be payable in shares of GPE common stock unless otherwise determined by the
Committee. Dividends accrued on the shares will be reinvested during the period
under the Company's Dividend Reinvestment and Direct Stock Purchase Plan (DRIP)
and will also be paid in stock at the end of the period. During the period, the
restricted stock will be issued in the name of the participant; consequently,
the participant will have the right to vote the restricted stock during the
period.

Performance shares, as determined by the performance against the performance
criteria at the end of the period, will be paid in shares of GPE common stock
unless otherwise determined by the Committee. Dividend equivalent units over the
performance period will be figured on the final number of shares earned and will
be paid in cash.

Approved awards will be payable by Great Plains Energy to each participant as
soon as practicable after the end of the performance period and after the
Committee has certified the performance against the performance criteria.

In the event a participant ceases employment, restricted stock for which the
restriction period has not expired and Performance Shares are subject to
forfeiture as follows:

(i)     Termination - The Award would be completely forfeited as of the date of
termination;
(ii)    Retirement - payout of the Award would be prorated for service during
the period;
(iii)   Disability - payout of the Award would be prorated for service during
the period;



--------------------------------------------------------------------------------



(iv)    Death - payout of the Award would be prorated for service during the
period.

Tax Withholding

The Company shall be authorized to withhold under the Plan the amount of
withholding taxes due in respect of an award or payment thereunder and to take
other actions as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of taxes. Such withholding may be deducted in cash
from the value of any award.

Administration

The Plan provides that the Committee has the full power and authority to
administer, and interpret the provisions of, the Plan The Committee has the
power and authority to add, delete and modify the provisions of this document at
any time. This document does not replace or change the provisions or terms of
the Plan; in the event of conflicts between this document and the Plan, the Plan
is controlling.